UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4553


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FLOYD LEWIS MILLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:11-cr-00164-3)


Submitted:   December 28, 2012            Decided:   February 1, 2013


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl E. Hostler, PRIM LAW FIRM, Hurricane, West Virginia, for
Appellant.   Joseph Franklin Adams, OFFICE OF THE UNITED STATES
ATTORNEY, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Floyd Lewis Miller appeals his conviction and ninety-

seven month sentence following a guilty plea to conspiracy to

distribute oxycodone, in violation of 21 U.S.C. § 846 (2006).

In accordance with Anders v. California, 386 U.S. 738 (1967),

Miller’s counsel has filed a brief certifying that there are no

meritorious        issues    for    appeal        but    questioning        the    district

court’s findings regarding the quantity of drugs attributable to

Miller for sentencing purposes, the court’s refusal to grant

Miller a departure or variance based on his age and poor health,

and    whether     Miller’s    sentence          is    unreasonably      disparate      when

compared with the sentences of his co-conspirators.                                Although

notified      of    his     right    to    do     so,     Miller      did    not    file    a

supplemental pro se brief.               Finding no error, we affirm.

              We review Miller’s sentence for reasonableness, using

an abuse of discretion standard.                        Gall v. United States, 552

U.S.    38,   51    (2007).         We    must    first     review     for    significant

procedural         errors,     including              improperly      calculating          the

Guidelines range, failing to consider the 18 U.S.C. § 3553(a)

(2006)      factors,      sentencing      under       clearly   erroneous         facts,    or

failing to adequately explain the sentence.                           Id. at 51; United

States v. Evans, 526 F.3d 155, 161 (4th Cir. 2008).                            Only if we

find    a   sentence      procedurally       reasonable         may    we    consider      its

substantive reasonableness.                United States v. Carter, 564 F.3d

                                             2
325,    328    (4th    Cir.    2009).       A    sentence        within    a    properly-

calculated       Guidelines     range     is    presumed      reasonable.          United

States v. Powell, 650 F.3d 388, 395 (4th Cir.), cert. denied,

132 S. Ct. 350 (2011).

              We review Miller’s claim that the district court erred

in     relying    on     the   testimony        of    his     co-conspirator            when

determining the quantity of drugs properly attributed to Miller

for    sentencing      purposes     for    clear     error.        United       States    v.

Layton, 564 F.3d 330, 334 (4th Cir. 2009).                         Further, when, as

here,    a    district    court’s      factual     findings       at   sentencing        are

based on       witness   testimony,        we   grant     great    deference       to    the

court’s       credibility      determinations.             Id.         Applying     these

standards, and recognizing that the district court adopted a

relatively        conservative         finding       of      the       drug      quantity

attributable to Miller, we find no error, clear or otherwise.

              Further,    we    lack      authority     to    review      the    district

court’s refusal to grant Miller a departure unless the refusal

was based on the mistaken belief that it lacked the power to do

so.     United States v. Brewer, 520 F.3d 367, 371 (4th Cir. 2008).

Here, there is no indication of such a mistake.                           Moreover, the

district court cited numerous considerations that counseled for

a within-Guidelines range sentence and, therefore, did not abuse

its discretion in refusing Miller’s request for a variance.                              See

United States v. Hammond, 698 F.3d 679, 681 (8th Cir. 2012) (per

                                            3
curiam)    (reviewing    refusal        to       grant    variance      for    abuse     of

discretion).

            Similarly, we find no error in the district court’s

refusal    to    sentence       Miller       more      leniently       than     his    co-

conspirators.       Although       18    U.S.C.        § 3553(a)(6)       directs       the

district    court   to     consider      disparities            in    sentencing       when

imposing    sentence,      a    district          court    has       “extremely       broad

discretion when determining the weight to be given each of the

§ 3553(a) factors.”      United States v. Jeffery, 631 F.3d 669, 679

(4th Cir.), cert. denied, 132 S. Ct. 187 (2011).                          The district

court here offered a sufficiently individualized explanation for

Miller’s sentence and did not abuse its discretion.                           See United

States v. Moulden, 478 F.3d 652, 658 (4th Cir. 2007) (reasons

court articulates for a given sentence need not be couched in

precise terms of § 3553(a) so long as they can be matched to

factor appropriate for consideration and are clearly based on

the defendant’s individual circumstances).

            In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                  We

therefore affirm Miller’s conviction and sentence.                            This court

requires that counsel inform Miller, in writing, of his right to

petition   the   Supreme       Court    of       the   United    States   for     further

review. If Miller requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

                                             4
move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Miller.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      5